Detailed Action
Claims 1-19 are pending in this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 12-14, 16,18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 12, recites “performing in-call capability negotiation and call session negotiation with the MT device based on the call request message and the call response message”, appears unsupported by the specification, the applicant cites para.58-63(reproduced below) as showing support for the amendment, Remarks page 11.
[58] Examples for the MO 100 are, but not limited to a smart phone, a tablet computer, a  personal computer, a personal digital assistance (PDA), an Internet of Things (IoT) or  the like. In an embodiment, the MO 100 may include, but not limited to a processor 110, a memory 120 and a communicator 130. In an embodiment, the processor 110  may include an In-Call capability message indicator 112 and an In-Call capability negotiator 114. The processor 110 may be coupled to the memory 120 and the communicator 130. The processor 110 may be configured to send a call request message to the MT 200. The call request message may include the In-Call capability features of the MO 100. That is, information regarding In-Call capability features of the MO may be included in the call request message.
[59] In an embodiment, the call request message may a SIP INVITE message (also called 
as an INVITE message). An example for the SIP INVITE message based on proposed 
solution is given below, but not limited to thereon: 
[60] To:<sip:+918618796051 @ ims.mnc861.mcc405.3gppnetwork.org;user=phone> 
[61] From: <tel:+918618796032>;tag=82b79c35 
[62] CSeq: 1 INVITE 
[63] Session-Expires: 1800 

The above citation does not describe or suggest that the limitation. In further, Fig.1A,B teaches the session negotiation(assuming the INVITE, 200 OK, and ACK as the session negotiation) is being performed before the in-call capability negotiation(Options with In-Call capabilities, 200-OK(for OPTIONS with In-Call capabilities, Options with in-call capabilities and 200 OK for options with in-call capabilities is the in-call capability negotiation).
Fig.5,para.147-150, shows Invite with in-call capability, 200 OK with in-call capability, and ACK, however does not teach “performing in-call capability negotiation and call session negotiation with the MT device based on the call request message and the call response message”, as Fig.5 merely shows sending ACK in response to receiving the 200 OK message.
All dependent claims rejected for the same reason set forth above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,9,10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 7 recites,
 determining whether the information regarding the in-call capability features of the MO device are included in a contact header of the call request message;
 determining whether the information regarding the in-call capability features of the MO is included in a session initiation protocol (SIP) private extension header of the call request message, in response to determining that the information regarding the in-call capability features of the MO device is not included in the contact header of the call request message; and 
transmitting, to the MO device, the call response message including the information regarding the in-call capability features of the MT device.
The claim is unclear, in particular the limitation of in response to determining that the information regarding the in-call capability features of the MO device is not included in the contact header of the call request message, because there is a missing step/action once the step of determining that the information regarding the call capability feature is not included in the contact header of the call request message is performed, this clause just ends,  there should be another step/action as a result of the capability feature not being included in the contact header of the call request message.
All dependent claims are rejected for the same reasons set forth above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6,8,15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,582,566 issued to Bae et al.(Bae).
As per claim 6,15, Bae teaches a mobile terminated (MT) device for identifying in-call capability features, the MT device(Fig.3A,B) comprising: a communicator; and a processor, coupled to the communicator, configured to: receive, from a mobile originated (MO) device, a call request message, wherein the call request message includes information regarding in-call capability features of the MO device and information related to a call session(Fig.3A, col.6, lines 6-30; teaches UE-A creates SIP INVITE that includes capability information which includes radio capability information, simultaneous access capability, identification information, versions information, IMS registration, etc, col.7, lines 59-col.8, lines 29; shows the SIP INVITE with various parameters); and 
transmit, to the MO device, a call response message includes information regarding the in-call capability features of the MT device based on the call request message(Bae, Fig.3B, col.9, lines 25-45; UE-B encodes and inserts its own capability information into SIP 200 OK message).  
As per claim 8, Bae teaches the method of claim 6, wherein the call request message corresponds to a SIP INVITE message and the call response message corresponds to a SIP INVITE 200 OK message(Bae, Fig.3A, col.6, lines 6-30; teaches UE-A creates SIP INVITE, Fig.3B, col.9, lines 25-45; UE-B encodes and inserts its own capability information into SIP 200 OK message ).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over  US 8,582,566 issued to Bae et al.(Bae) in view of US 2010/0312832 issued to Allen et al.(Allen).
As per claim 11, Bae teaches a method of claim 6, however does not explicitly teach wherein the method is performed in a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports an OPTIONS way of capability exchange or a hybrid network.  
Allen explicitly teaches a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports an OPTIONS way of capability exchange or a hybrid network(Allen, para.9, teaches SIP SUBSCRIBE, PUBLISH, NOTIFY and OPTIONS).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bae  to use the well known SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP. 
One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
Claims 17,19 rejected under 35 U.S.C. 103 as being unpatentable US 8,582,566 issued to Bae et al.(Bae) in view of US 2018/0132141 issued to Huang-Fu et al.(Huang-Fu).
As per claims 17,19, Bae teaches the method of claim 6,15, wherein the in-call capability features of the MO device is identified(Bae, Fig.3A, col.6, lines 6-30; teaches UE-A creates SIP INVITE that includes capability information which includes radio capability information, simultaneous access capability, identification information, versions information, IMS registration, etc, col.7, lines 59-col.8, lines 29; shows the SIP INVITE with various parameters and wherein the in-call capability features of the MT device is identified(Bae, Fig.3B, col.9, lines 25-45; UE-B encodes and inserts its own capability information into SIP 200 OK message), however does not explicitly teach based on a registration type for the MO and MT, and wherein the registration type corresponds to a single registration or a dual registration.  
Huang-Fu explicitly teaches based on a registration type, and wherein the registration type corresponds to a single registration or a dual registration(para.28, teaches UEs with different capabilities and the UE can operate in single-registration or dual registration mode).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bae of identification of in-call capability features of the MO and MT device to include the teaching of Huang-Fu of UE with different capabilities and the UE can operate in single-registration or dual registration mode in order to provide the predictable result of identification of in capabilities features of the MO and MT based on single or dual registration mode.
One ordinary skill in the art would have been motivated to combine the teachings in order to support multimedia services in next generation mobile communication systems(Huang-Fu, para.2).
Claims 1,2,12,13 rejected under 35 U.S.C. 103 as being unpatentable over  US 8,582,566 issued to Bae et al.(Bae) in view of US 8,180,870 issued to McDysan et al.(McDysan).
As per claims 1,12,  Bae teaches a mobile originated (MO) device for identifying in-call capability features, the MO device comprising: a communicator; and a processor, coupled to the communicator, configured to:
 transmit, to a mobile terminated (MT) device a call request message based on the call request message, wherein the call request message includes information regarding in-call capability features of the MO device and information related to a call session(Fig.3A, col.6, lines 6-30; teaches UE-A creates SIP INVITE that includes capability information which includes radio capability information, simultaneous access capability, identification information, versions information, IMS registration, etc, col.7, lines 59-col.8, lines 29; shows the SIP INVITE with various parameters);
 receive, from the MT device, a call response message based on the call request message, wherein the call response message includes information regarding the in-call capability features of the MT device(Fig.3B, col.9, lines 25-45; UE-B encodes and inserts its own capability information into SIP 200 OK message); and 
perform in-call capability negotiation with the MT device based on the call request message and the call response message(Fig.3A, col.6, lines 6-30; teaches UE-A creates SIP INVITE that includes capability information which includes radio capability information, simultaneous access capability, identification information, versions information, IMS registration, etc, col.7, lines 59-col.8, lines 29; shows the SIP INVITE with various parameters, Fig.3B, col.9, lines 25-45; UE-B encodes and inserts its own capability information into SIP 200 OK message; by performing sending of the SIP INVITE with capability information and sending SIP 200 OK message with capability information in response to the SIP INVITE, this procedure is interpreted as capability negotiation between the MO and MT based on SIP INVITE(request) and SIP 200 OK(response)).
Bae however does not explicitly teach perform a call session negotiation based on the call request message and the call response message. 
McDysan explicitly teaches perform a call session negotiation based on the call request message and the call response message(Fig.9E, col.5, lines 5-7, col.24, lines 48-59, teaches using SIP  for call negotiation).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bae in-call capability message and a response message with in-call capability of the MT device for call capability negotiation to use the teaching of McDysan of SIP call session negotiation in order to provide the predictable result of using SIP for capability and call session negotiation.
One ordinary skill in the art would have been motivated to combine the teachings in order to manage a mobile communication system for media transfer and control functions transfer between devices.
As per claims 2, 13, Bae in view of McDysan teaches claims 1,12, wherein the call request message corresponds to a session initiation protocol (SIP) INVITE message and the call response message corresponds to a SIP INVITE 200 OK message (Bae, Fig.3A, col.6, lines 6-30; teaches UE-A creates SIP INVITE, Fig.3B, col.9, lines 25-45; UE-B encodes and inserts its own capability information into SIP 200 OK message). 
Claims 3,4, 14, rejected under 35 U.S.C. 103 as being unpatentable over  US 8,582,566 issued to Bae et al.(Bae) in view of US 8,180,870 issued to McDysan et al.(McDysan) in view of US 2018/0176266 issued to Filart.
As per claim 3,14, Bae in view of McDysan teaches the method of claim 1,12,  wherein the information regarding in-call capability features of the MO device are included in a contact header of the call request message(Bae, col.6, lines 5-23, 50-60 ) however does not explicitly teach in case that the MO device supports at least a voice over long term evolution (VOLTE) based service and at least one rich communication service (RCS) based service on a single packet data network (PDN) and the MT device supports the at least one VOLTE based service and the at least one RCS based service on the single PDN.  
Filart teaches that the MO device supports at least a voice over long term evolution (VOLTE) based service(para.27, 42 terminals operating in a VoLTE network for transmitting and receiving voice or video data) and at least one rich communication service (RCS) based service(para.18; RCS) on a single packet data network (PDN)(Fig.1, para.18-19) and the MT device supports the at least one VOLTE based service(para.27, 42 terminals operating in a VoLTE network for transmitting and receiving voice or video data)  and the at least one RCS based service(para.18; RCS)  on the single PDN(Fig.1, para.18-19).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bae in view of McDysan in-call capability message and a response message with in-call capability of the MT device for call capability negotiation to include the teaching of Filart of VOLTE, RCS, and PDN in order to provide the predictable result of call capability negotiation for VOLTE and RCS services in a PDN.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily communicate with different users and exchange data.
As per claim 4, Bae in view of McDysan teaches he method of claim 1, wherein the information regarding the in-call capability features of the MO device is included in a SIP private extension header of the call request message(Bae, col.6, lines 5-23, 50-60) when one of: the MO device supports at least one VOLTE based service and at least one RCS based service on a single PDN(Filart, para.18,19,27,42), and the MT device supports the at least one VOLTE based service on a first PDN(Filart, para.18,19,27,42) and the at least one RCS based service on a second PDN(Filart,18-19, RCS with different networks such as VoLTE and PSTN; it is obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have different services on different networks); the MO device supports the at least one VOLTE based service on the first PDN and the at least one RCS based service on the second PDN, and the MT device supports the at least one VOLTE based service and the at least one RCS based service on the single PDN; or the MO device supports the at least one VOLTE based service on the first PDN and the at least one RCS based service on the second PDN, and the MT device supports the at least one VOLTE based service on the first PDN and the at least one RCS based service on the second PDN.  Motivation to combine set forth in claim 3.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over  US 8,582,566 issued to Bae et al.(Bae) in view of US 8,180,870 issued to McDysan et al.(McDysan) in view of US 2010/0312832 issued to Allen et al.(Allen).
As per claim 5, Bae in view of McDysan  teaches the method of claim 1,  however does not explicitly teach wherein the method is performed in a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports an OPTIONS way of capability exchange or a hybrid network. 
Allen explicitly teaches a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports an OPTIONS way of capability exchange or a hybrid network(Allen, para.9, teaches SIP SUBSCRIBE, PUBLISH, NOTIFY and OPTIONS).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bae in view of McDysan  to use the well known SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP. 
One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
Claims 16,18 rejected under 35 U.S.C. 103 as being unpatentable over  US 8,582,566 issued to Bae et al.(Bae) in view of US 8,180,870 issued to McDysan et al.(McDysan)  in view of US 2018/0132141 issued to Huang-Fu et al.(Huang-Fu)
As per claims 16,18, Bae in view of McDysan teaches the method of claim 1,12,  wherein the in-call capability features of the MO device is identified(Bae, Fig.3A, col.6, lines 6-30; teaches UE-A creates SIP INVITE that includes capability information which includes radio capability information, simultaneous access capability, identification information, versions information, IMS registration, etc, col.7, lines 59-col.8, lines 29; shows the SIP INVITE with various parameters and wherein the in-call capability features of the MT device is identified(Bae, Fig.3B, col.9, lines 25-45; UE-B encodes and inserts its own capability information into SIP 200 OK message), however does not explicitly teach based on a registration type for the MO and MT, and wherein the registration type corresponds to a single registration or a dual registration.  
Huang-Fu explicitly teaches based on a registration type, and wherein the registration type corresponds to a single registration or a dual registration(para.28, teaches UEs with different capabilities and the UE can operate in single-registration or dual registration mode).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bae in view of McDysan of identification of in-call capability features of the MO and MT device to include the teaching of Huang-Fu of UE with different capabilities and the UE can operate in single-registration or dual registration mode in order to provide the predictable result of identification of in capabilities features of the MO and MT based on single or dual registration mode.
One ordinary skill in the art would have been motivated to combine the teachings in order to support multimedia services in next generation mobile communication systems(Huang-Fu, para.2).


	Response to Arguments
Applicant’s arguments with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2015/0223054 issued to Zhu et al., teaches UE capability exchange 
US 2014/0269624 issued to Khay-Ibbat et al., teaches resuming voice calls on a legacy network
US 2008/0049725 issued to Rasanen teaches capability exchanging between two user devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459